 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANDREA R. AUSTIN, State Bar No. 173630
     Supervising Deputy Attorney General
 3   JULIE L. HARLAN, State Bar No. 191902
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6109
 6    Fax: (916) 324-5567
      E-mail: Julie.Harlan@doj.ca.gov
 7   Attorneys for Defendants
     Department of Water Resources and David
 8   Gutierrez
 9   Frederic Ray Fletcher, CA State Bar No. 238038
     FLETCHER LAW OFFICES
10   417 2nd Street
     Suite 204
11   Eureka, CA 95501
     Telephone: 707-502-2642
12   Fax: 888-979-8171
     Email: fletcher@lawca.us
13   Attorneys for Plaintiff Syed Mohsin
14                           IN THE UNITED STATES DISTRICT COURT

15                        FOR THE EASTERN DISTRICT OF CALIFORNIA

16

17
     SYED MOHSIN,                                       Case No. 2:13-cv-01236-TLN-EFB
18
                                         Plaintiff, STIPULATION AND ORDER FOR
19                                                  SECOND AMENDMENT TO MAY 31,
                    v.                              2019 PRE-TRIAL SCHEDULING
20                                                  ORDER RE DISPOSITIVE MOTIONS
21   CALIFORNIA DEPARTMENT OF
     WATER RESOURCES, DAVID
22   GUTIERREZ, in his personal and official
     capacity as Chief of Division of Safety of
23   Dams, and DOES 1-10,
24                                    Defendants.
25
     //
26
     //
27

28
                                                    1
          STIPULATION AND ORDER FOR SECOND AMENDMENT TO MAY 31, 2019 PRE-TRIAL SCHEDULING
                                         ORDER RE DISPOSITIVE MOTIONS (2:13-cv-01236-TLN-EFB)
 1         THE PARTIES, BY AND THROUGH THEIR RESPECTIVE COUNSEL OF RECORD,
 2   STIPULATE TO THE FOLLOWING:
 3         1.     On May 31, 2019, the Court issued an Amended Pretrial Scheduling Order providing
 4   that “[a]ll dispositive motions, except motions for continuances, temporary restraining orders or
 5   other emergency applications, shall be heard no later than December 19, 2019.” (ECF 111, 4:10-
 6   12.) The Amended Pretrial Scheduling Order also provides: “The Court places a page limit for
 7   points and authorities (exclusive of exhibits and other supporting documentation) of twenty (20)
 8   pages on all initial moving papers, twenty (20) pages on oppositions, and ten (10) pages for
 9   replies. All requests for page limit increases must be made in writing to the Court setting forth
10   any and all reasons for any increase in page limit at least fourteen (14) days prior to the filing of
11   the motion.” (ECF 111, 5:3-9.)
12         2. On October 11, 2019, the Court modified the Amended Pretrial Scheduling Order
13   pursuant to the stipulation and request of the parties. (ECF 120, 121.) Pursuant to this
14   modification, the hearing date for dispositive motions was extended from December 19, 2019 to
15   April 2, 2020. (ECF 121.)
16         3. On February 19, 2019, the Court granted Plaintiff’s February 18, 2019 request to
17   substitute in Fredric Fletcher as his attorney of record in place of his former counsel of record,
18   Barbara E. Ransom, Yvettte C. Sterling, and Marianne Malveaux. (ECF 126, 127.)
19         4. On or around February 19, 2019, Plaintiff’s new counsel, Mr. Fletcher, was advised by
20   Deputy Attorney General Julie L. Harlan, counsel for the Defendant Department of Water
21   Resources (DWR) and Defendant David Gutierrez, of the Defendants’ intention to file a motion
22   for summary judgment, or in the alternative, motions for summary adjudication in this matter.
23         5. The twenty-nine page Second Amended Complaint (SAC) asserts violations of: 1)
24   retaliation and discrimination in violation of the Americans with Disabilities Act (42 U.S.C. §§
25   12101, et seq.) against Defendant Gutierrez only; 2) Section 504 of the Rehabilitation Act (29
26   U.S.C. § 794) against Defendant DWR only; 3) violation of federal Equal Protection and Due
27   Process rights pursuant to the Fourteenth Amendment of the U.S. Constitution and 42 U.S.C. §
28   1983 against Defendant Gutierrez only; 4) mental and physical disability discrimination in
                                                       2
       STIPULATION AND ORDER FOR SECOND AMENDMENT TO MAY 31, 2019 PRE-TRIAL SCHEDULING
                                      ORDER RE DISPOSITIVE MOTIONS (2:13-cv-01236-TLN-EFB)
 1   violation of Section 12940(a) of the California Fair Employment and Housing Act (FEHA) (Cal.
 2   Govt. Code § 12940, et seq.) against Defendant DWR only; 5) FEHA-based failure to engage in
 3   the interactive process for a disability (Cal. Govt. Code, § 12940(n)) against Defendant DWR
 4   only; 6) FEHA-based failure to provide reasonable accommodation(s) for a disability (Cal. Govt.
 5   Code, § 12940(m)) against Defendant DWR only; and 7) FEHA-based harassment (Cal. Govt.
 6   Code, § 12940(j)) against both Defendants. Plaintiff’s claims involve complex issues with
 7   respect to potential accommodations to Plaintiff’s water engineer position and other DWR
 8   positions due Plaintiff’s cognitive impairment caused by his epilepsy and/or brain surgery. As
 9   alleged in the SAC, the nature of Plaintiff’s disabilities changed over the twelve years he worked
10   for the DWR. In addition, the parties spent three years engaging in the interactive process trying
11   to resolve these issues.
12         6. Good cause exists for extending the deadline for the Court to hear dispositive motions.
13   As of February 24, 2020, Plaintiff’s new counsel, Mr. Fletcher, had yet to receive Plaintiff’s
14   client files from his former counsel. Further, this action has been pending for approximately
15   seven (7) years and involve a twelve (12) year relevant time period; therefore, the client files will
16   likely by voluminous. Plaintiff’s new counsel requires additional time to obtain and review
17   Plaintiff’s client files to be able to prepare an appropriate response to the Defendants’ motions for
18   summary judgment/adjudication. Therefore, the parties have stipulated and agreed to request that
19   the Court extend the hearing date for dispositive motions to June 25, 2020. Counsel for
20   Defendants has confirmed from the Court’s website at
21   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/50201/ that the Court is
22   currently available to hear dispositive motions in this case on June 25, 2020.
23         7. Good cause further exists for extending the page limit for the memoranda filed in
24   connection with Defendants’ motion for summary judgment/adjudication. Defendants intend to
25   file a single, consolidate motion due to some overlapping issues and facts. However, Defendants
26   cannot adequately present their arguments and evidence supporting summary
27   judgment/adjudication against the SAC within the twenty (20) page limit imposed by the
28   Amended Pretrial Scheduling Order. Therefore, the parties have further stipulated and agreed to
                                                       3
       STIPULATION AND ORDER FOR SECOND AMENDMENT TO MAY 31, 2019 PRE-TRIAL SCHEDULING
                                      ORDER RE DISPOSITIVE MOTIONS (2:13-cv-01236-TLN-EFB)
 1    request that the Court extend the page limit for the opening and opposition briefs for Defendants’
 2    motion for summary judgment/adjudication to no more than forty (40) pages each, and for the
 3    reply brief to no more than twenty (20) pages.
 4          FOR THE FOREGOING REASONS, THE PARTIES REQUEST THAT THE COURT,
 5    FOR GOOD CAUSE, AMEND THE MAY 31, 2019 AMENDED PRETRIAL SCHEDULING
 6    ORDER AS FOLLOWS:
 7          “All dispositive motions, except motions for continuances, temporary restraining
            orders or other emergency applications, shall be heard no later than June 25, 2020.
 8          Any dispositive motions must be filed and served at least thirty (30) days before the
            hearing date, but no later than May 20, 2020.”
 9
      AND:
10
            “The Court places a page limit for points and authorities (exclusive of exhibits and
11          other supporting documentation) of forty (40) pages on all initial moving papers,
            forty (40) pages on oppositions, and twenty (20) pages for replies. All requests for
12          page limit increases must be made in writing to the Court setting forth any and all
            reasons for any increase in page limit at least fourteen (14) days prior to the filing of
13          the motion.”
14          IT IS SO STIPULATED.
15

16

17
     Dated: February 26, 2020                               Respectfully submitted,
18
                                                            XAVIER BECERRA
19                                                          Attorney General of California
                                                            ANDREA R. AUSTIN
20                                                          Supervising Deputy Attorney General
21
                                                              /s Julie L. Harlan
22                                                          JULIE L. HARLAN
                                                            Deputy Attorney General
23                                                          Attorneys for Defendants
                                                            Department of Water Resources and David
24                                                          Gutierrez
25

26

27

28
                                                        4
        STIPULATION AND ORDER FOR SECOND AMENDMENT TO MAY 31, 2019 PRE-TRIAL SCHEDULING
                                       ORDER RE DISPOSITIVE MOTIONS (2:13-cv-01236-TLN-EFB)
 1   Dated: February 26, 2020                             Respectfully submitted,
 2                                                        FLETCHER LAW OFFICES
 3                                                         /s Julie L. Harlan on behalf of and with
                                                          written permission from
 4
                                                          FREDRIC FLETCHER
 5                                                        Attorneys for Plaintiff Syed Mohsin
 6

 7

 8
                                                     ORDER
 9
           After considering the parties’ stipulation, and finding good cause therefore, the Court
10
      hereby amends the May 31, 2019 Amended Pretrial Scheduling Order as follows:
11
           “All dispositive motions, except motions for continuances, temporary restraining
12         orders or other emergency applications, shall be heard no later than June 25, 2020.
           Any dispositive motions must be filed and served at least thirty (30) days before the
13         hearing date, but no later than May 20, 2020.”
14    AND:

15         “The Court places a page limit for points and authorities (exclusive of exhibits and
           other supporting documentation) of thirty (30) pages on all initial moving papers,
16         thirty (30) pages on oppositions, and fifteen (15) pages for replies.
17

18         IT IS SO ORDERED.

19    Dated: February 27, 2020
20
                                                          Troy L. Nunley
21                                                        United States District Judge
22

23

24

25

26

27

28
                                                      5
        STIPULATION AND ORDER FOR SECOND AMENDMENT TO MAY 31, 2019 PRE-TRIAL SCHEDULING
                                       ORDER RE DISPOSITIVE MOTIONS (2:13-cv-01236-TLN-EFB)
